DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The Amendments filed 01/26/2021 responsive to the Office Action filed 12/01/2020 has been entered. Claims 1 and 15 have been amended. Claims 1, 7, 8 and 12-16 are pending in this application.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/19/2021 has been entered. 

Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mark D. Elchuk (Reg. No. 33,686) on 02/26/2021.
The application has been amended as follows
1. (Currently Amended) A system for forming a three dimensional (3D) part, the system comprising: 
an electronic controller; 
a digital mask subsystem including a plurality of individually electronically addressable pixels; 
a beam delivery subsystem responsive to the electronic controller for generating optical signals; the beam delivery subsystem including: 
a first light source for generating a first optical signal; 
a second light source independent of the first light source for generating a second optical signal; 
a beam splitter for receiving both of the first and second optical signals, the first optical signal travelling through the beam splitter in a first direction and being used to help generate optical initiation images, and the second optical signal being used to help generate optical inhibition images; the beam splitter directing both of the first and second optical signals to the digital mask subsystem; 
the electronic controller configured to control the digital mask subsystem 
wherein at least one of the optical initiation images being generated by the digital mask subsystem for a first predetermined time period and enabling activation of a polymerization species of a photo-sensitive resin in accordance with illuminated areas2MDE/Is/chsApplication No.: 15/244,605Docket No.: 16336-000051-US thereof, to thus cause polymerization of select portions of the photo-sensitive resin to help form a layer, having a predetermined depth, of the 3D part; 
wherein at least one of the optical inhibition images being generated by the digital mask subsystem and forming a negative of the at least one of the optical initiation images, and being projected for a second predetermined time period, subsequent to the first predetermined time period, and within the predetermined depth of the same layer as the at least one of the optical initiation images was previously projected, and enabling stimulated emission depletion of select subportions of the polymerization species within the predetermined depth of the same layer, over various areas of the predetermined depth of the same layer that received the one of the optical initiation images, where the select subportions define areas previously illuminated using the at least one of the optical initiation images, to enhance resolution of at least one of the select portions of the photo-sensitive resin within the predetermined depth of the same layer; 
wherein the at least one of the optical initiation images forms a primary 2D image, and the at least one of the optical inhibition images forms a secondary 2D image, and where the primary 2D image and the secondary 2D image differ from one another and are created by the digital mask subsystem in alternating fashion, both in the predetermined depth of the same layer, to form each layer of the 3D part; and 
wherein the primary 2D image and the secondary 2D image are both projected into an upper surface of the photo-sensitive resin.

15. (Currently Amended) A system for forming a three dimensional (3D) part, the system comprising: 
a first electronic controller; 
a digital mask subsystem having a plurality of electronically individually addressable pixels; 
a 3D model in communication with the first electronic controller; 
a beam delivery subsystem responsive to the first electronic controller for generating first and second optical signals, the beam delivery subsystem including; 
a first light source for generating a first optical signal; 
a second light source for generating a second optical signal; 
a beam splitter for receiving the first and second optical signals and directing the first and second optical signals in a first direction toward the digital mask subsystem;
the beam splitter further configured to receive the first and second optical signals from the digital mask subsystem and to direct the first and 4MDE/Is/chsApplication No.: 15/244,605Docket No.: 16336-000051-US second optical signals in a second direction therethrough towards the digital mask subsystem; and 
a beam delivery electronic controller in communication with the first electronic controller, and configured to control the first and second light sources; 
the first electronic controller configured to control the digital mask subsystem 
the first electronic controller further configured to control the digital mask subsystem 
wherein the primary 2D image and the secondary 2D image differ from one another and are created in alternating fashion using the digital mask subsystem to form each layer of the 3D part; and 5MDE/Is/chsApplication No.: 15/244,605Docket No.: 16336-000051-US 
wherein the primary 2D image and the secondary 2D image are both projected into an upper surface of the photo-sensitive resin.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:  
With respect to Claims 1 and 15, a primary reason why it is deemed novel and non-obvious is that while Xu (US 2018/0015661) teaches a system for forming a three dimensional (3D) part (Fig. 2B) comprising: a beam delivery subsystem including a first light source (“202” for the initiation beam), a second light source (“212” for the inhibition beam); a digital mask subsystem (“a spatial light modulator 206, a digital micromirror device (DMD)”) configured to receive both of the first and second optical signals and to generate optical images therefrom and for modulating the optical signals received from the beam delivery system (“the UV beam is spatially modulated by a spatial light modulator 206”), the optical images forming both optical initiation images and optical inhibition images generated (“the inhibition beam can also carry images generated from the same DMD”), and Zhang (US 2005/0259785) teaches the beam splitter (“prism 22”) to deliver the homogenized light beam to the photo curable resin, but none of the prior arts teaches the electronic controller configured to control the digital mask subsystem to create both optical initiation images and optical inhibition images generated in alternating fashion, and project at least one of the optical inhibition images for a second predetermined time period, subsequent to the first predetermined time period for which at least one of the optical initiation images being generated, and within the predetermined depth of the same layer as the at least one of the optical initiation images was previously projected.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 8:00-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YJK/Examiner, Art Unit 1742                                                                                                                                                                                                        


/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742